— Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered January 15, 2008. The order, upon plaintiffs motion to compel disclosure, determined that two documents are not privileged.
It is hereby ordered that said appeal from the order insofar as taken by defendant CB Richard Ellis is unanimously dismissed and the order is modified on the law by denying that part of the motion seeking to compel disclosure of document 42 and as modified the order is affirmed without costs.
Same memorandum as in First Am. Commercial Bancorp, Inc. v Saatchi & Saatchi Rowland, Inc. (56 AD3d 1137 [2008]). *1140Present—Scudder, PJ., Hurlbutt, Martoche, Smith and Lunn, JJ.